United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 09-3071                                                September Term, 2013
                                                                    1:05-cr-00367-RMC-1
                                                     Filed On: May 16, 2014
United States of America,

             Appellee

      v.

Jaron Brice, also known as Jay Bird, also
known as Daddy, also known as Bird, also
known as Jay,

             Appellant


      BEFORE:       Kavanaugh, Circuit Judge; Williams and Sentelle, Senior Circuit
                    Judges

                                        ORDER

        Upon consideration of the court’s order to show cause filed May 6, 2014, and the
joint response thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion filed May 6, 2014, be unsealed.
The Clerk is directed to unseal the opinion and issue it publicly.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Ken R. Meadows
                                                         Deputy Clerk